             Case 4:19-cv-02028-YGR Document 20 Filed 07/08/19 Page 1 of 2



     Jeremy E. Branch, CA Bar #303240
 1   Law Offices of Jeffrey Lohman
     4740 Green River Rd Ste 310
 2
     Corona, CA 92880
 3   Telephone: (866) 329-9217
     Fax: (657) 246-1312
 4   Email: JeremyB@jlohman.com
     Attorney for Plaintiff
 5
                              UNITED STATES DISTRICT COURT
 6                          NORTHERN DISTRICT OF CALIFORNIA
 7    ROBERT MCGOWN,                             ) Case No. 4:19-cv-02028-YGR
                                                 )
 8
                      Plaintiff,                 ) NOTICE OF SETTLEMENT
 9
                                                 )
                       – vs –                    )
10                                               )
      CAPITAL ONE BANK (USA), N.A.,              )
11                                               )
                     Defendant.                  )
12                                               )

13

14         Plaintiff, Robert McGown notifies this Court that Plaintiff and Defendant,
15   CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in
16   this matter and are in the process of completing the final settlement documents
17   and filing the appropriate dismissal pleadings. The parties request that the Court
18   retain jurisdiction for sixty (60) days for any matters related to completing and/or
19   enforcing the settlement and stay all remaining discovery deadlines.
20                                            RESPECTFULLY SUBMITTED,

21
           Dated: July 8, 2019                By: Jeremy E. Branch
22
                                              Attorneys for Plaintiff
23

24

25


                                                -1-

                                        NOTICE OF SETTLEMENT
              Case 4:19-cv-02028-YGR Document 20 Filed 07/08/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE
 1
            I hereby certify that on July 8, 2019, I filed NOTICE OF SETTLEMENT using the
 2

 3   CM/ECF system, which will provide notice to the following:

 4

 5   Marcos D. Sasso (SBN 228905)
     BALLARD SPAHR LLP
 6   2029 Century Park East, Suite 800
     Los Angeles, CA 90067-2909
 7   Tel: (424) 204-4400
     Fax: (424) 204-4350
 8
     Email: sassom@ballardspahr.com
 9

10

11
                                                       /s/ Jeremy E. Branch
12                                                     Jeremy E. Branch, CA Bar #303240
                                                       Law Offices of Jeffrey Lohman
13                                                     4740 Green River Rd. Ste. 310
                                                       Corona, CA 92880
14
                                                       Tel: (866) 329-9217 ext. 1009
                                                       Fax: (657) 246-1312
15
                                                       Email: JeremyB@jlohman.com
16                                                     Attorney for Plaintiff

17

18

19

20

21

22

23

24

25


                                                 -2-

                                         NOTICE OF SETTLEMENT
